 
Exhibit 10.1
 
[logo1.jpg][logo2.jpg]
 
   
221 West Grand Avenue Ÿ Suite 200 Ÿ Montvale, New Jersey 07645
Tel: 201-934-5000 Ÿ Fax: 201-934-8880 Ÿ www.synvista.com

 




CONSULTING AGREEMENT


This Agreement is made and entered into as of January 1, 2008, by and between
Synvista Therapeutics, Inc., a Delaware corporation, whose principal address is
221 West Grand Avenue, Montvale, New Jersey 07645 (the “Company”) and Malcolm
MacNab, 13 North Water Street, Nantucket, MA 02554 (“Consultant”).


Whereas, the Company desires to retain Consultant as an independent contractor
to perform certain consulting services for the Company as requested for a period
starting on January 1, 2008 through December 31, 2008, and Consultant is willing
to perform such consulting services, all on the basis set forth more fully
herein;
 
NOW, THEREFORE, the parties agree as follows:
 

1.  
Term of Agreement. This Agreement will become effective on January 1, 2008, and
will end no later than December 31, 2008.

 

2.  
Services. Consultant agrees to provide the Company with the services outlined on
the attached Scope of Services. Consultant agrees to perform the Services
requested by the Company hereunder faithfully, diligently and to the best of
Consultant’s skill and ability.

 

3.  
Consulting Fee. In consideration of the performance of the Services called for
by this Agreement, the Company agrees to pay Consultant, as compensation, a
consulting fee of $5000.00 per month for 25 hours per month and $300.00 per hour
for additional time thereafter, which shall be payable on a monthly basis.
Synvista will reimburse Consultant for all reasonable and customary business
expenses which have been agreed to by the Company. In addition, the Company
agrees to continue to vest Consultant’s unvested options during the consultancy
period. Such options, to the extent that they were granted as incentive stock
options (“ISOs”), shall retain their status as ISOs until 90 days following his
resignation date, at which time they shall automatically be converted to
non-qualified stock options (“NQSOs”). His vested options together with new
options that may vest during his consultancy, will remain exercisable from his
resignation date up through a period of one year following the termination of
this Agreement. 




4.  
Relationship of Parties. It is expressly understood that and agreed that, in
providing consulting services to the Company, Consultant is an independent
contractor, not an employee of the Company; Consultant shall be responsible for
paying all federal, state, social security and/or local taxes arising from
Consultant’s consulting relationship with the Company. Consultant, as an
independent contractor, understands that the Company is not obligated to pay any
withholding taxes, social security, unemployment or disability insurance or
similar items in connection with any payments made to Consultant by the Company
pursuant to this Agreement. Consultant shall not participate in any of the
Company’s employee benefit plans or programs (including any pension, welfare,
health, stock option, bonus, or other fringe benefit plans), collectively
“Plans,” sponsored, established or maintained by the Company (or any related or
affiliated entity), regardless of whether Consultant may be subsequently
adjudged or deemed (by an court or governmental agency) to be an employee of the
Company (notwithstanding the terms of this paragraph). To the extent that
notwithstanding Consultant’s independent contractor status, as acknowledged in
this paragraph and the provisions set forth in the immediate preceding sentence
of this paragraph, Consultant has or may have any rights of participation in any
Plans, Consultant hereby waives them, freely, knowingly and voluntarily.
Consultant shall not have the right to bind the Company to any legal obligation.




--------------------------------------------------------------------------------



5.  
Debarment. Consultant represents and warrants for itself and its agents that, to
the best of its knowledge, information, and belief, it is and they are not
using, and will not use, in any capacity, in connection with the performance of
the Services by Consultant under this Agreement, the services of any person
debarred under subsections 306(A) or 306(B) of the Generic Drug Enforcement Act
of 1992. Consultant shall disclose in writing to the Company, as soon as
reasonably practicable upon receiving actual notice thereof, the debarment of
any employee or agent that is debarred or the existence of any action, suit
claim, investigation, or legal or administrative proceeding pending or
threatened, relating to the debarment of Consultant or any person performing
Services on behalf of Consultant.




6.  
Pre-Existing Obligations. Consultant represents and warrants that Services
performed pursuant to this Agreement do not and will not conflict with any other
obligation of Consultant to any third party. Consultant will promptly inform the
Company in advance of any potential conflicts of interest that may arise due to
Consultant’s performance of services for any third party and Consultant agrees
not to provide services requested by the Company if doing so would conflict with
obligations of Consultant to third parties that arose prior to the Company’s
request for such services.




7.  
Invention Assignment, Confidential Information and Non-Competition Agreement. In
conjunction with this Consulting Agreement, Consultant shall sign a copy of the
Company’s Confidential Disclosure and Non-Use Agreement, the terms of which are
expressly incorporated herein by reference.




8.  
Indemnification. The Company shall indemnify, defend and hold Consultant
harmless from and against any and all liabilities, damages, losses, costs or
expenses (including reasonable attorneys' and professional fees and other
expenses of litigation and/or arbitration) (a "Liability") resulting from a
claim, suit or proceeding brought by a third party against Consultant, arising
from or occurring as a result of activities performed by Consultant in
connection with Consultant's performance under this Agreement, except to the
extent such Liability is caused by the gross negligence or willful misconduct of
Consultant. Consultant shall promptly notify the Company of any Liability for
which Consultant intends to claim such indemnification, and cooperate fully with
the Company in the investigation, conduct and defense of any Liability covered
by this Paragraph 8 and provide full information with respect thereto.




9.  
Term. This Agreement shall be renewable on December 31, 2008 upon mutual
agreement, in writing, between the Company and Consultant.




10.  
Termination. This Agreement may be terminated as follows: (a) by either party
for any reason upon thirty (30) days’ written notice, or (b) by either party, in
the event of a breach by the other party of any of the covenants contained
herein, immediately upon written notice to the breaching party. The parties
shall deal with each other in good faith during the ten- (10) day period after
notice of intent to terminate has been given under subsection (a).




11.  
Effect of Termination. Any termination of this Agreement shall not relieve the
Company of its obligations under Section 3 hereof to pay Consultant the
Consulting Fee for Services performed prior to termination and shall not relieve
Consultant of Consultant’s obligations under Sections 4, 5, 6 and 7 hereof. Upon
any such termination, Consultant shall promptly notify the Company of all
Confidential Information and Designs and Materials in Consultant’s possession
and shall deliver to the Company all such Confidential Information and Designs
and Materials.




12.  
Notices. Any notices required or permitted hereunder shall be in writing and
shall be deemed to have been given when delivered by certified mail, postage
prepaid, to the address of the receiving party set forth in this Agreement, or
to any other address of the receiving party designated by written notice in
accordance with this Section.




13.  
Assignment. This Agreement shall be assignable by the Company, but is not
assignable or transferable by Consultant.

 

--------------------------------------------------------------------------------


 

14.  
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New Jersey, without regard to choice of law
principles. The language of all parts of this Agreement shall in all cases be
construed according to its fair meaning and not for or against any of the
parties.




15.  
Severability. The invalidity or unenforceability of any clause of this Agreement
shall not affect the validity or enforceability of any other clause.




16.  
Agreement May Be Signed in Counterparts. This Agreement may be executed in one
or more counterparts, each of which shall be deemed to be an original, but all
of which together shall constitute one and the same instrument.




17.  
Complete Understanding Modification. This Agreement constitutes the entire
agreement of the parties and no waiver, modification or amendment of any
provision hereof shall be effective unless in writing and signed by the parties
hereto. By entering into this Agreement, the Company does not in any way make an
offer of employment to Consultant.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement, which is
effective as of the date first written above.
 

Synvista Therapeutics, Inc.      Malcolm MacNab, M.D., Ph.D.           By:  /s/
Noah Berkowitz                                               By: /s/ Malcolm
MacNab                                                               
Noah Berkowitz, M.D., Ph.D.
     
President and Chief Executive Officer 
  SS#: ______________________________________


--------------------------------------------------------------------------------


SCOPE OF SERVICES




Consultant will work closely and interactively with Synvista on:



1.  
Clinical trial design and implementation; and

2.  
Regulatory strategy and implementation in US and EU; and

3.  
Identifying and maintaining good relationships with key opinion leaders and key
vendors

 




 

--------------------------------------------------------------------------------

